Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 74, 77, 84-86, 88, 89, 92, 94, 95, 101 and 102 have been amended, claims 79-83, 91, 93, 106, 108-110, 112 and 114 canceled and claims 116 and 117 added as requested in the amendment filed on February 06, 2022. Following the amendment, claims 74-78, 84-90, 92, 94-105, 107, 111, 113 and 115-117 are pending in the instant application.
2.	The amendment to the claims filed on February 07, 2022 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003) with respect to claims 79-83, 91, 93, 106, 108-110, 112 and 114. Specifically, the text of cancelled claims must not be supplied, and the claims must commence on a separate physical sheet or electronic page, see 37 CFR 1.75. Appropriate correction is required.
3.	Claims 76, 96-100, 103-105, 107, 111, 113 and 115 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2020.
4.	Claims 74, 75, 77, 78, 84-90, 92, 94, 95, 101, 102, 116 and 117 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 74, 75, 77, 78, 84-90, 92, 94, 95, 101, 102, as amended, and new claims 116 and 117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 74 stands indefinite for reasons of record in section 6 of Paper mailed on August 08, 2021. Applicant argues that the limitation “therapeutic efficacy” has been removed and cites prior art of record to support the argument that “hemichannel inhibition [is] useful for therapy”, pp. 7 and 8 and the Response. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow. First, the limitation “therapeutic efficacy” remains within the text of claim 74. Second, while there is no dispute regarding association between Cx43 hemichannel and certain symptoms of different unrelated pathologies, the issue at hand remains that “modulating connexin hemichannel opening” is not related to treatment of any pathology whatsoever, therefore rendering the subject matter of claim 74 indefinite. This affects new claim 116, which limits claim 74 to use “in preventing, inhibiting, and/or reducing the function or activity of a connexin 43 hemichannel”, wherein it is not clear what “function and activity of a connexin 43 hemichannel” is intended by the claim. 
9.	Claim 74 stands indefinite for reasons of record in section 8 of Paper mailed on August 06, 2021. It is noted that Applicant did not traverse this ground of rejection. MPEP 714.02 states that [Applicant’s Reply] Must Be Fully Responsive.
37 CFR 1.111. Reply by applicant or patent owner to a non-final Office action.
	(b)    In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant ’s or patent owner ’s reply must appear throughout to be a  bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

10.	Claim 74, as amended, is vague and ambiguous as being directed to a method for estimating the dose of a compound while missing an essential critical step that leads to achieving the goal. Note that the claim’s final step relates to “estimating the therapeutic efficacy of a test compound”. This renders the claim incomplete and therefore indefinite.
as amended, is indefinite for stating the effect to be achieved without setting forth any positive objective and repeatable steps to practice so to “formulate a range of dosages”.  
12.	Claims 87 and 90 stand indefinite for reasons of record in section 13 of Paper mailed on August 08, 2021. Applicant submits that the term “quantification” is clear, p. 10 of the Response. While this has been fully considered the argument is not persuasive because it fails to address the issue of relevance of the term to the goal of the method of base claim 74. Claims 87 and 90 depend from claim 74, which is drawn to a method for estimating the dose of a test compound and the critical relationship between quantification of scrape-loaded dye spread or ATP release and estimation of the dose of a therapeutic drug remains not obvious, which renders the claims indefinite.
13.	Claim 94, as amended, recites the limitation "the in vivo method is an animal model" in claim 85, thus limiting a process to what appears a product.  There is insufficient antecedent basis for this limitation in the claim.
14.	Claim 101, as amended, is indecipherable. Applicant is advised to rewrite the claim to better express claimed subject matter.
15.	New claim 116, as explained earlier, see section 8, recites limitation “function and activity of a connexin 43 hemichannel” and it is not obvious what function and what activity is intended by the claim. Moreover, the claim recites “preventing […] the function or activity of a connexin 43 hemichannel”, which is grammatically awkward. Finally, the intended use of the estimated dose lacks any objective meaningful steps. The metes and bounds of claim 116 cannot be determined from the claim or the specification as filed, thus rendering the claim indefinite.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 74, 75, 77, 78, 84-90, 92, 94, 95, 101, 102, as amended, and new claims 116 and 117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for those reasons of record as applied to claims 75, 77-95, 101, 102, 108-110, 112 and 114 in section 19 of Paper mailed on August 06, 2022. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant traverses the rejection at p. 11 of the Response. Specifically, Applicant argues that, “the claims have been amended to eliminate reference to “therapeutic efficacy” and to focus on methods for estimating the dose of a benzoylamino benzopyran test compound for use in modulating connexin hemichannel opening. […] the specification contains numerous embodiments and fully describes the use, for example, of scrape load assays (see Example 2 and 
Present claims are drawn to a method for estimating the dose of a benzoylamino benzopyran test compound for use in modulating connexin hemichannel opening, wherein the method utilizes a connexin 43 hemichannel opening inhibition system and is practiced in vivo. The specification describes well-known assays − whole-cell voltage clamp, ATP release assay – and explains experiments to establish a dose response of several compounds on opening connexin 43 hemichannel. The Examiner maintains that the information provided within the specification as originally filed is not commensurate with the invention as currently claimed. There is no description of any art accepted animal model of the condition to be treated by estimated dose of the test compound or any working embodiment that directly supports physical steps of the claimed method and leads to meaningful predictable and scientifically backed results. In view of the total absence of any evidence that Applicant was in possession of even a single operable embodiment of the claimed method, the specification fails to meet the 

Conclusion
18.	No claim is allowed.
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
March 3, 2022